DETAILED ACTION
This office action is responsive to communications filed on April 16, 2021.  Claims 1, 6-9, 21 and 23 have been amended.  Claims 1-9, 11-14, 16-21 and 23 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on April 16, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 13, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2008/0144500) in view of Diener et al. (US 2011/0019721) and Rantala et al. (US 2019/0052445).


determining, by a stationary or mobile device, that a predetermined condition exists on a radio bandwidth (“System 100 comprises a plurality of communication devices … The communication devices may be, for instance, portable or mobile radios, laptops, Personal Digital Assistants, etc. As mentioned earlier, the communication devices are operable in accordance with IEEE 802.11 standards” – See [0028]; “The collision rate value can be transmitted by the access point 113 and received by the station 112 using any suitable means” – See [0046]; “Upon detecting the collision status value, at step 620, device 112 compares the received collision rate value to a predefined collision rate threshold Cactivate, … If the received collision rate value exceeds Cactivate” – See [0047]; A station 112 (mobile device) determines that a collision rate is greater than a threshold value (a predetermined condition exists on a radio bandwidth)); and
in response to the stationary or mobile device determining that the predetermined condition exists on the radio bandwidth, initiating, by the stationary or mobile device, the channel assessment mode by the stationary or mobile device (“If the received collision rate value exceeds Cactivate, device 112 activates (at a step 630) the control frame feature” – See [0047]; In response to the collision rate being greater than the threshold value, the station 112 (mobile device) activates/initiates the control frame feature (channel assessment mode)),
wherein the channel assessment mode is configured to implement a channel assessment scheme configured for efficiently accessing a channel on the radio bandwidth (“to determine whether to activate its control frame feature to send a control frame (e.g., a RTS frame) prior to sending its data transmission” – See [0047]; “The use of a control frame mechanism is beneficial in scenarios that indicate collision status in the network. For example, use of a control frame mechanism is beneficial when the medium is heavily loaded with a lot of contending users or when there is possible interference from a station which is hidden to the station transmitting a data frame, regardless of frame size. Conversely, the use of a control frame mechanism is not beneficial when the medium is lightly loaded or the medium is loaded from only a few users or in a scenario when the presence of a hidden terminal is not a concern for the transmitting station” – See [0008]; “The RTS/CTS frame exchange process also performs the tasks of fast collision inference and a transmission path check” – See [0006]; The control frame feature (channel assessment mode) involves sending a RTS frame before sending data to check/assess the transmission path and provide fast collision inference.  It enables the station to efficiently access the wireless channel in situations where the medium is heavily loaded).
Chen discloses that it is beneficial to initiate the control frame feature (channel assessment mode) when the collision status of the network is high as a result of the medium being heavily loaded with a lot of contending users (“The use of a control frame mechanism is beneficial in scenarios that indicate collision status in the network. For example, use of a control frame mechanism is beneficial when the medium is heavily loaded with a lot of contending users or when there is possible interference from a station which is hidden to the station transmitting a data frame” – See [0008]).  Chen does not explicitly teach that the determining that the predetermined condition exists comprises determining a current channel utilization ratio based on an energy level detected on the radio bandwidth relative to a predetermined threshold.
However, Diener teaches determining a current channel utilization ratio based on an energy level detected on the radio bandwidth relative to a predetermined threshold (“persistent collisions and congestions due to overly loaded networks” – See [0003]; “Channel Occupancy (CO) is the ratio between CCAbusy and CCAfree over a given time period and relative to given threshold. CO=CCAbusy/(CCAbusy+CCAfree)” – See [0022]; An energy level is compared to a CCA threshold to determine whether a channel is busy or free.  The number of times the energy level exceeds the threshold (CCAbusy) is divided by the total number of measurement occasions (CCAbusy-+CCAfree) to determine the channel occupancy ratio).

Diener does not explicitly disclose that an energy level on the bandwidth is compared to a threshold to determine whether the channel is busy or free.  However, Rantala teaches that an energy level on the bandwidth is compared to a threshold to determine whether the channel is busy or free (“The STA (or AP) may carry out a clear-channel assessment (CCA) procedure in order to determine whether the channel is free or busy. Upon detecting radio energy that exceeds a preset threshold on the channel, the STA may determine that the channel is busy and prevent the transmission. On the other hand, if the STA detects no radio energy exceeding the threshold on the channel during the determined time period, it may carry out the transmission” – See [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen-Diener to determine the energy level on the bandwidth relative to a threshold as part of the procedure for computing the channel utilization ratio since comparing the energy level of a radio channel to an energy threshold for CCA is well-known in the art.

Regarding Claim 2, Chen in view of Diener and Rantala teaches the method of Claim 1.  Chen further teaches that the determining that the predetermined condition exists comprises:
monitoring the radio bandwidth for one or more triggering events indicative of interference and detecting at least one of the one or more triggering events indicative of interference on the radio bandwidth (“At a step 610, a communication device in a wireless network detects receipt of a collision rate value from a destination device” – See [0045]; “Upon detecting the collision status value, at step 620, device 112 compares the received collision rate value to a predefined collision rate threshold Cactivate, to determine whether to activate its control frame feature” – See [0047]; The station 112 (mobile device) monitors the bandwidth for a collision rate value transmitted by the AP and detects the triggering event when the received value is greater than a threshold).

Regarding Claim 3, Chen in view of Diener and Rantala teaches the method of Claim 2.  Chen further teaches that the monitoring the radio bandwidth comprises determining a probability of transmission packet collision threshold (“A suitable Cactivate can be determined based on factors including, but not limited to type of traffic to be transmitted (e.g. voice might have a different threshold compared to data traffic because in general voice traffic is more sensitive to the collision due to its delay sensitive nature), system loading, local congestion level, the channel quality indicated by Received Signal Strength (RSS), allowable link rate, etc, and device 112 could be preconfigured with the threshold value or receive the threshold value through one or more transmissions, e.g., from access point 113” – See [0047]; The station (mobile device) determines the threshold based on congestion levels, RSS or link rates of the radio bandwidth or a value received on the radio bandwidth from the AP); and
the detecting at least one of the one or more triggering events comprises determining that a current or historical probability of transmission packet collision exceeds the probability of transmission packet collision threshold (“at step 620, device 112 compares the received collision rate value to a predefined collision rate threshold Cactivate … If the received collision rate value exceeds Cactivate” – See [0047]; The detecting the triggering event comprises determining that the collision rate/probability exceeds the threshold Cactivate).

“System 100 comprises a plurality of communication devices described in additional detail below that communicate with each other using a wireless medium … The communication devices may be, for instance, portable or mobile radios, laptops, Personal Digital Assistants, etc. As mentioned earlier, the communication devices are operable in accordance with IEEE 802.11 standards” – See [0029]; “System 100 further comprises of a plurality of wireless communication devices 111, 112, 121, 122, 131 and 132, which are also commonly referred to as stations” – See [0030]; The station is a mobile device such as a mobile radio, laptop, PDA, etc.); and
the determining that the current or historical probability of transmission packet collision exceeds the probability of transmission packet collision threshold comprises receiving information by the mobile device from an access point, the received information being indicative of the current or historical probability of transmission packet collision (“a communication device in a wireless network detects receipt of a collision rate value from a destination device … In an infrastructure-based network, the destination device for the stations in a coverage area is the access point” – See [0045]; “The collision rate value can be transmitted by the access point 113 and received by the station 112 using any suitable means” – See [0046]; The collision rate/probability information is received from an access point).

Regarding Claim 5, Chen in view of Diener and Rantala teaches the method of Claim 4.  Chen further teaches that the receiving the information comprises receiving the information in response to requesting, by the mobile device from the access point, information indicative of the current or historical probability of transmission packet collision (“a station first entering the coverage area of access point 113 and having an intended transmission may (upon successful handoff) request collision rate information from the access point, which may be transmitted in a unicast message” – See [0046]; The station (mobile device) requests the collision rate information from the access point).

Regarding Claim 6, Chen in view of Diener and Rantala teaches the method of Claim 1.  Chen further teaches that the determining that the predetermined condition exists comprises: monitoring the radio bandwidth for one or more radio channel measurement criteria (“device 112 could be preconfigured with the threshold value or receive the threshold value through one or more transmissions, e.g., from access point 113” – See [0046]; The station (mobile device) monitors the radio bandwidth for a collision rate threshold which is a measurement criteria for determining whether the medium is heavily loaded).

Regarding Claim 13, Chen in view of Diener and Rantala teaches the method of Claim 1.  Chen further teaches that the determining that the predetermined condition exists comprises:
monitoring for previously failed resulting in a failed retransmissions number and determining whether the failed retransmissions number exceeds a predetermined threshold (“The parameters being monitored can include: … a number of retransmission attempts by the device” – See [0024]; “For each such parameter (indicating collision status) that is monitored by the device, the device compares the parameter with a corresponding predefined threshold, at a step 320” – See [0038]; The mobile device monitors a number of retransmissions, where each successive retransmission indicates that a previous transmission has failed.  The number of retransmissions is compared to a predefined threshold).

Regarding Claim 21, Chen teaches a mobile communication system for efficient channel access utilizing a channel assessment mode, the system comprising:
an access point (AP) (“access points 113, 123 and 133” – See [0029]; See also Fig. 1;); and
“System 100 comprises a plurality of communication devices … The communication devices may be, for instance, portable or mobile radios, laptops, Personal Digital Assistants, etc. As mentioned earlier, the communication devices are operable in accordance with IEEE 802.11 standards” – See [0028]; “System 100 further comprises of a plurality of wireless communication devices 111, 112, 121, 122, 131 and 132, which are also commonly referred to as stations. Stations 111 and 112 are within the coverage area of AP 113” – See [0030]; See also Fig. 1; A station 112 (UE) couples to the access point over a channel on the radio bandwidth), the UE being configured to:
determine that a predetermined condition exists on the radio bandwidth (“The collision rate value can be transmitted by the access point 113 and received by the station 112 using any suitable means” – See [0046]; “Upon detecting the collision status value, at step 620, device 112 compares the received collision rate value to a predefined collision rate threshold Cactivate, … If the received collision rate value exceeds Cactivate” – See [0047]; A station 112 (UE) determines that a collision rate is greater than a threshold value (a predetermined condition exists on a radio bandwidth)); and
in response to determining that the predetermined condition exists on the radio bandwidth, initiate the channel assessment mode by the UE (“If the received collision rate value exceeds Cactivate, device 112 activates (at a step 630) the control frame feature” – See [0047]; In response to the collision rate being greater than the threshold value, the station 112 (UE) activates/initiates the control frame feature (channel assessment mode)),
wherein the channel assessment mode is configured to implement a channel assessment scheme configured for efficiently accessing the channel on the radio bandwidth (“to determine whether to activate its control frame feature to send a control frame (e.g., a RTS frame) prior to sending its data transmission” – See [0047]; “The use of a control frame mechanism is beneficial in scenarios that indicate collision status in the network. For example, use of a control frame mechanism is beneficial when the medium is heavily loaded with a lot of contending users or when there is possible interference from a station which is hidden to the station transmitting a data frame, regardless of frame size. Conversely, the use of a control frame mechanism is not beneficial when the medium is lightly loaded or the medium is loaded from only a few users or in a scenario when the presence of a hidden terminal is not a concern for the transmitting station” – See [0008]; “The RTS/CTS frame exchange process also performs the tasks of fast collision inference and a transmission path check” – See [0006]; The control frame feature (channel assessment mode) involves sending a RTS frame before sending data to check/assess the transmission path and provide fast collision inference.  It enables the station to efficiently access the wireless channel in situations where the medium is heavily loaded).
Chen discloses that it is beneficial to initiate the control frame feature (channel assessment mode) when the collision status of the network is high as a result of the medium being heavily loaded with a lot of contending users (“The use of a control frame mechanism is beneficial in scenarios that indicate collision status in the network. For example, use of a control frame mechanism is beneficial when the medium is heavily loaded with a lot of contending users or when there is possible interference from a station which is hidden to the station transmitting a data frame” – See [0008]).  Chen does not explicitly teach that the predetermined condition comprises a current channel utilization ratio between a quantity of measurements of an energy level detected on the radio bandwidth above a predetermined threshold and a quantity of measurements.
However, Diener teaches determining a current channel utilization ratio between a quantity of measurements of an energy level detected on the radio bandwidth above a predetermined threshold and a quantity of measurements (“persistent collisions and congestions due to overly loaded networks” – See [0003]; “Channel Occupancy (CO) is the ratio between CCAbusy and CCAfree over a given time period and relative to given threshold. CO=CCAbusy/(CCAbusy+CCAfree)” – See [0022]; An energy level is compared to a CCA threshold to determine whether a channel is busy or free.  The number of times the energy busy) is divided by the total quantity of measurements (CCAbusy-+CCAfree) to determine the channel occupancy ratio).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen such that the predetermined condition comprises a current channel utilization ratio between a quantity of measurements of an energy level detected on the radio bandwidth above a predetermined threshold and a quantity of measurements for the same reasons as those given with respect to Claim 1.
Diener does not explicitly disclose that an energy level on the bandwidth is compared to a threshold to determine whether the channel is busy or free.  However, Rantala teaches that an energy level on the bandwidth is compared to a threshold to determine whether the channel is busy or free (“The STA (or AP) may carry out a clear-channel assessment (CCA) procedure in order to determine whether the channel is free or busy. Upon detecting radio energy that exceeds a preset threshold on the channel, the STA may determine that the channel is busy and prevent the transmission. On the other hand, if the STA detects no radio energy exceeding the threshold on the channel during the determined time period, it may carry out the transmission” – See [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen-Diener to determine the energy level on the bandwidth relative to a threshold as part of the procedure for computing the channel utilization ratio since comparing the energy level of a radio channel to an energy threshold for CCA is well-known in the art.

Regarding Claim 23, Chen teaches a mobile communication device for efficient channel access utilizing a channel assessment mode (“System 100 comprises a plurality of communication devices … The communication devices may be, for instance, portable or mobile radios, laptops, Personal Digital Assistants, etc. As mentioned earlier, the communication devices are operable in accordance with IEEE 802.11 standards” – See [0028]; “System 100 further comprises of a plurality of wireless communication devices 111, 112, 121, 122, 131 and 132, which are also commonly referred to as stations. Stations 111 and 112 are within the coverage area of AP 113” – See [0030]; See also Fig. 1; Station 112 (mobile communication device) is provided), the mobile communication device comprising:
a processor (“Apparatus 200 may be included in any of the access points and stations illustrated in FIG. 1, and includes those portions of a device that may be used in implementing embodiments of the invention described herein. Accordingly apparatus 200 comprises a processing device 220” – See [0031]; The station includes processor 220); and
a memory operatively coupled with the processor, the memory storing instructions executable by the processor (“Processing device 220 comprises … a memory/memory controller unit 226” – See [0033]; “an embodiment of the present invention can be implemented as a computer-readable storage element having computer readable code stored thereon for programming a computer (e.g., comprising a processing device) to perform a method as described and claimed herein” – See [0023]; The station includes memory 226 which stores code/instructions which are executed by the processor) to cause the processor to:
determine that a predetermined condition exists on a radio bandwidth (“System 100 comprises a plurality of communication devices … The communication devices may be, for instance, portable or mobile radios, laptops, Personal Digital Assistants, etc. As mentioned earlier, the communication devices are operable in accordance with IEEE 802.11 standards” – See [0028]; “The collision rate value can be transmitted by the access point 113 and received by the station 112 using any suitable means” – See [0046]; “Upon detecting the collision status value, at step 620, device 112 compares the received collision rate value to a predefined collision rate threshold Cactivate, … If the received collision rate value exceeds Cactivate” – See [0047]; A station 112 (mobile communication device) determines that a collision rate is greater than a threshold value (a predetermined condition exists on a radio bandwidth)); and
“If the received collision rate value exceeds Cactivate, device 112 activates (at a step 630) the control frame feature” – See [0047]; In response to the collision rate being greater than the threshold value, the station 112 (mobile communication device) activates/initiates the control frame feature (channel assessment mode)),
wherein the channel assessment mode is configured to implement a channel assessment scheme configured for efficiently accessing the channel on the radio bandwidth (“to determine whether to activate its control frame feature to send a control frame (e.g., a RTS frame) prior to sending its data transmission” – See [0047]; “The use of a control frame mechanism is beneficial in scenarios that indicate collision status in the network. For example, use of a control frame mechanism is beneficial when the medium is heavily loaded with a lot of contending users or when there is possible interference from a station which is hidden to the station transmitting a data frame, regardless of frame size. Conversely, the use of a control frame mechanism is not beneficial when the medium is lightly loaded or the medium is loaded from only a few users or in a scenario when the presence of a hidden terminal is not a concern for the transmitting station” – See [0008]; “The RTS/CTS frame exchange process also performs the tasks of fast collision inference and a transmission path check” – See [0006]; The control frame feature (channel assessment mode) involves sending a RTS frame before sending data to check/assess the transmission path and provide fast collision inference.  It enables the station to efficiently access the wireless channel in situations where the medium is heavily loaded).
Chen discloses that it is beneficial to initiate the control frame feature (channel assessment mode) when the collision status of the network is high as a result of the medium being heavily loaded with a lot of contending users (“The use of a control frame mechanism is beneficial in scenarios that indicate collision status in the network. For example, use of a control frame mechanism is beneficial when the medium is heavily loaded with a lot of contending users or when there is possible interference from a station which is hidden to the station transmitting a data frame” – See [0008]).  Chen does not explicitly teach that the predetermined condition comprises a current channel utilization ratio between a quantity of measurements of an energy level detected on the radio bandwidth above a predetermined threshold and a quantity of measurements.
However, Diener teaches determining a current channel utilization ratio between a quantity of measurements of an energy level detected on the radio bandwidth above a predetermined threshold and a quantity of measurements (“persistent collisions and congestions due to overly loaded networks” – See [0003]; “Channel Occupancy (CO) is the ratio between CCAbusy and CCAfree over a given time period and relative to given threshold. CO=CCAbusy/(CCAbusy+CCAfree)” – See [0022]; An energy level is compared to a CCA threshold to determine whether a channel is busy or free.  The number of times the energy level exceeds the threshold (CCAbusy) is divided by the total quantity of measurements (CCAbusy-+CCAfree) to determine the channel occupancy ratio).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen such that the predetermined condition comprises a current channel utilization ratio between a quantity of measurements of an energy level detected on the radio bandwidth above a predetermined threshold and a quantity of measurements for the same reasons as those given with respect to Claim 1.
Diener does not explicitly disclose that an energy level on the bandwidth is compared to a threshold to determine whether the channel is busy or free.  However, Rantala teaches that an energy level on the bandwidth is compared to a threshold to determine whether the channel is busy or free (“The STA (or AP) may carry out a clear-channel assessment (CCA) procedure in order to determine whether the channel is free or busy. Upon detecting radio energy that exceeds a preset threshold on the channel, the STA may determine that the channel is busy and prevent the transmission. On the other hand, if the STA detects no radio energy exceeding the threshold on the channel during the determined time period, it may carry out the transmission” – See [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen-Diener to determine the energy level on the bandwidth relative to a threshold as part of the procedure for computing the channel utilization ratio since comparing the energy level of a radio channel to an energy threshold for CCA is well-known in the art.

Claims 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2008/0144500) in view of Diener et al. (US 2011/0019721) and Rantala et al. (US 2019/0052445) and further in view of Sirotkin et al. (US 2015/0271729).

Regarding Claim 7, Chen in view of Diener and Rantala teaches the method of Claim 6.  Chen teaches accessing a first radio access system over the radio bandwidth by the stationary or mobile device (“system 100 (and the systems illustrated by reference to specific embodiments) is described herein as an 802.11 WLAN” – See [0026]; The station accesses a 802.11 WLAN (first radio access system) over the bandwidth).
Chen, Diener and Rantala do not explicitly teach that the monitoring the radio bandwidth for one or more radio channel measurement criteria comprises monitoring the radio bandwidth to identify one or more signals corresponding to a second radio access system different than the first radio access system; and determining that the identified one or more signals correspond to the second radio access system different than the first radio access system.
However, Sirotkin teaches teach that the monitoring the radio bandwidth for one or more radio channel measurement criteria comprises monitoring the radio bandwidth to identify one or more signals corresponding to a second radio access system different than the first radio access system; and “At 308 of the method 300, the UE may determine that a WLAN channel utilization value associated with a serving access point” – See [0064]; “At 312 of the method 300, the UE may determine that a received signal code power measurement associated with a target cell of the UTRAN is greater than the UTRAN received signal power threshold” – See [0065]; The UE (mobile device) measures/monitors the bandwidth for signal code power measurements of a UTRAN system (second radio access system) that is different from the WLAN system (first radio access system) and detects a trigger event when the signal from the UTRAN system is greater than a threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen such that the monitoring the radio bandwidth for one or more radio channel measurement criteria comprises monitoring the radio bandwidth to identify one or more signals corresponding to a second radio access system different than the first radio access system, and determining that the identified one or more signals correspond to the second radio access system different than the first radio access system.  Motivation for doing so would be to enable resources on the first radio access system (e.g., WLAN) to be freed up by steering the mobile device’s traffic to a second radio access system (See Sirotkin, [0003]).

Regarding Claim 8, Chen in view of Diener and Rantala teaches the method of Claim 6.  Chen, Diener and Rantala do not explicitly teach that the monitoring the radio bandwidth for one or more radio channel measurement criteria comprises determining a channel utilization ratio threshold; and determining that the current channel utilization ratio exceeds the channel utilization ratio threshold.
However, Sirotkin teaches that monitoring the radio bandwidth for one or more radio channel measurement criteria comprises determining a channel utilization ratio threshold; and determining that the current channel utilization ratio exceeds the channel utilization ratio threshold (“individual PLMNs that share the UTRAN may transmit independent sets of RAN assistance parameters” – See [0031]; “the RAN assistance parameters may include … a second set of thresholds that are to be used by the UE 104 for steering traffic from the WLAN to the UTRAN. The thresholds of the first and second sets of thresholds may include one or more of … a WLAN utilization threshold” – See [0032]; “At 308 of the method 300, the UE may determine that a WLAN channel utilization value associated with a serving access point of the WLAN is greater than the WLAN channel utilization threshold” – See [0064]; “The WLAN channel utilization for an indicated WLAN identifier may correspond to a WLAN channel utilization value from basic service set (BSS) load information element (IE) obtained from IEEE 802.11 ( Beacon or Probe Response) signaling for the indicated WLAN identifier” – See [0035]; The mobile device monitors the radio bandwidth for a WLAN channel utilization rate threshold and detects a triggering event when the WLAN channel utilization is greater than the threshold value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to include determining a channel utilization ratio threshold and determining that the current channel utilization ratio exceeds the channel utilization ratio threshold for the same reasons as those given with respect to Claim 7.

Regarding Claim 9, Chen in view of Diener, Rantala and Sirotkin teaches the method of Claim 8.  Sirotkin further teaches that the determining the current channel utilization ratio threshold comprises receiving information, from an access point, indicative of the current channel utilization ratio threshold (“the management circuitry 156 of the network controller 148 may transmit (e.g., via the Node B 116) RAN parameter information to the UE 104” – See [0020]; “the RAN assistance parameters may include a first set of … The thresholds of the first and second sets of thresholds may include one or more of … a WLAN utilization threshold” – See [0032]).


Regarding Claim 11, Chen in view of Diener and Rantala teaches the method of Claim 2.  Chen, Diener and Rantala do not explicitly teach that the monitoring the radio bandwidth comprises monitoring data throughput on the radio bandwidth and determining a data throughput threshold; and the detecting the at least one of the one or more triggering events comprises determining that a current or historical data throughput falls below the data throughput threshold.
However, Sirotkin teaches monitoring data throughput on the radio bandwidth and determining a data throughput threshold; and the detecting the at least one of the one or more triggering events comprises determining that a current or historical data throughput falls below the data throughput threshold (“The thresholds of the first and second sets of thresholds may include one or more of a UTRAN signal strength threshold, a UTRAN signal quality threshold, a WLAN utilization threshold, a WLAN backhaul data rate threshold (uplink and/or downlink)” – See [0032]; “the UE may determine that a WLAN channel utilization value associated with a serving access point of the WLAN is greater than the WLAN channel utilization threshold, an available backhaul downlink bandwidth associated with the access point is less than the WLAN downlink backhaul rate threshold, an available backhaul uplink bandwidth associated with the access point is less than the WLAN uplink backhaul rate threshold” – See [0064]; The mobile device monitors data rates (throughput) on the radio bandwidth and determines one or more data rate thresholds.  The mobile device detects a triggering event by determining that the data rate is less than the threshold value).
.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2008/0144500) in view of in view of Diener et al. (US 2011/0019721) and Rantala et al. (US 2019/0052445) and further in view of Mukherjee et al. (US 2018/0317246).

Regarding Claim 12, Chen in view of Diener and Rantala teaches the method of Claim 1.  Chen , Diener and Rantala do not explicitly teach that the determining that the predetermined condition exists comprises determining a high quality of service (QoS) priority class of the data to be transferred.
However, Mukherjee teaches that determining that the predetermined condition exists comprises determining a high quality of service (QoS) priority class of the data to be transferred (“By the network node calculating the weight for each bearer based on quality of service, the weight corresponding to an LBT setting, and scheduling the one or more bearers for transmission based on the calculated weight, the network node enables the prioritization of traffic of certain bearers during LBT, based on their associated QoS. Traffic may be then be prioritized when performing LBT by choosing the LBT algorithm and parameters, e.g., shorter initial CCA sensing time, shorter extended CCA sensing time, etc. . . . which are mapped to the calculated weight. This leads to better and fairer sharing of the unlicensed spectrum with other technologies such as Wi-Fi, by performing LBT, while at the same time enabling the prioritization of information to be transmitted” – See [0054]; “the selection of the LBT setting may be based on a highest priority bearer weight of the weights of the two or more bearers” – See [0093]; A predetermined condition for determining a channel assessment mode is based on a high priority QoS class for the traffic, wherein the LBT parameters for channel access are adjusted based on the QoS priority).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen such that determining that the predetermined condition exists comprises determining a high quality of service (QoS) priority class of the data to be transferred in order to provide fairer sharing of the unlicensed spectrum with other technologies, such as WiFi.

Regarding Claim 14, Chen in view of Diener and Rantala teaches the method of Claim 1.  Chen, Diener and Rantala do not explicitly teach that the determining that a predetermined condition exists comprises at least one of: determining that a buffer overflow is critical; and/or determining that one or more high priority link packets are to be transmitted.
However, Mukherjee teaches that determining that a predetermined condition exists comprises one of: determining that a buffer overflow is critical, or determining that one or more high priority link packets are to be transmitted (“By the network node calculating the weight for each bearer based on quality of service, the weight corresponding to an LBT setting, and scheduling the one or more bearers for transmission based on the calculated weight, the network node enables the prioritization of traffic of certain bearers during LBT, based on their associated QoS. Traffic may be then be prioritized when performing LBT by choosing the LBT algorithm and parameters, e.g., shorter initial CCA sensing time, shorter extended CCA sensing time, etc. . . . which are mapped to the calculated weight. This leads to better and fairer sharing of the unlicensed spectrum with other technologies such as Wi-Fi, by performing LBT, while at the same time enabling the prioritization of information to be transmitted” – See [0054]; “the selection of the LBT setting may be based on a highest priority bearer weight of the weights of the two or more bearers” – See [0093]; A predetermined condition for determining a channel assessment mode is based on determining that traffic having a high priority QoS class is to be transmitted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen such that determining that a predetermined condition exists comprises determining that one or more high priority link packets are to be transmitted for the same reasons as those given with respect to Claim 12.

Response to Arguments
On pages 11-12 of the remarks, Applicant argues in substance that Chen and Papasakellariou do not teach “determining, by a stationary or mobile device, that a predetermined condition exists on a radio bandwidth, wherein the determining that the predetermined condition exists comprises determining a current channel utilization ratio based on an energy level detected on the radio bandwidth relative to a predetermined threshold,” as recited in claims 1, 21 and 23.  Applicant’s arguments have been considered but are moot based on the new grounds of rejection.  In response to the amended limitations, the Examiner relies upon the newly-cited Diener and Rantala references.

Allowable Subject Matter
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478